Exhibit 10.2

 

REGISTRATION RIGHTS AGREEMENT

 

by and among

 

SPX Corporation

 

and

 

APV North America, Inc.

Flair Corporation

Kayex China Holdings, Inc.

SPX Cooling Technologies, Inc.

SPX Heat Transfer Inc.

TCI International, Inc.

The Marley-Wylain Company

Waukesha Electric Systems, Inc.

XCel Erectors, Inc.

Marley Engineered Products LLC

MCT Services LLC

SPX Precision Components LLC

The Marley Company LLC

 

and

 

J.P. Morgan Securities Inc.

Banc of America Securities LLC

Deutsche Bank Securities Inc.

Citigroup Global Markets Inc.

Scotia Capital (USA) Inc.

Commerz Markets LLC

Mitsubishi UFJ Securities (USA), Inc.

 

Dated as of August 16, 2010

 

1

--------------------------------------------------------------------------------


 

REGISTRATION RIGHTS AGREEMENT

 

This Registration Rights Agreement (this “Agreement”) is made and entered into
as of August 16, 2010, by and among SPX Corporation, a Delaware corporation (the
“Company”), APV North America, Inc., a Delaware corporation, Flair Corporation,
a Delaware corporation, Kayex China Holdings, Inc., a Delaware corporation, SPX
Cooling Technologies, Inc., a Delaware corporation, SPX Heat Transfer Inc., a
Delaware corporation, TCI International, Inc., a Delaware corporation, The
Marley-Wylain Company, a Delaware corporation, Waukesha Electric Systems, Inc.,
a Wisconsin corporation, XCel Erectors, Inc., a Delaware corporation, Marley
Engineered Products LLC, a Delaware limited liability company, MCT Services LLC,
a Delaware limited liability company, SPX Precision Components LLC, a Delaware
limited liability company, The Marley Company LLC, a Delaware limited liability
company (collectively, the “Guarantors”), and J.P. Morgan Securities Inc., as
representative of the initial purchasers listed on Schedule A to the Purchase
Agreement (as defined below) (collectively, the “Initial Purchasers”), each of
whom has agreed to purchase the Company’s 6.875% Senior Notes due 2017 (the
“Initial Notes”) fully and unconditionally guaranteed by the Guarantors (the
“Guarantees”) pursuant to the Purchase Agreement (as defined below).  The
Initial Notes and the Guarantees attached thereto are herein collectively
referred to as the “Initial Securities.”

 

This Agreement is made pursuant to the purchase agreement, dated August 10, 2010
(the “Purchase Agreement”), among the Company, the Guarantors and the Initial
Purchasers (i) for the benefit of the Initial Purchasers and (ii) for the
benefit of the Holders from time to time of the Initial Securities, including
the Initial Purchasers.  In order to induce the Initial Purchasers to purchase
the Initial Securities, the Company has agreed to provide the registration
rights set forth in this Agreement.  The execution and delivery of this
Agreement is a condition to the obligations of the Initial Purchasers set forth
in Section 5(h) of the Purchase Agreement.

 

The parties hereby agree as follows:

 

SECTION 1.             Definitions.  As used in this Agreement, the following
capitalized terms shall have the following meanings:

 

Additional Interest:  As defined in Section 5 hereto.

 

Broker-Dealer:  Any broker or dealer registered under the Exchange Act.

 

Business Day:  Any day other than a Saturday, Sunday or U.S. federal holiday or
a day on which banking institutions or trust companies located in New York, New
York are authorized or obligated to be closed.

 

Closing Date:  The date of this Agreement.

 

Commission:  The Securities and Exchange Commission.

 

Consummate:  A registered Exchange Offer shall be deemed “Consummated” for
purposes of this Agreement upon the occurrence of (i) the filing and
effectiveness under the Securities Act of the Exchange Offer Registration
Statement relating to the Exchange Securities to be

 

--------------------------------------------------------------------------------


 

issued in the Exchange Offer, (ii) the maintenance of such Registration
Statement continuously effective and the keeping of the Exchange Offer open for
a period not less than the minimum period required pursuant to
Section 3(b) hereof, and (iii) the delivery by the Company to the Registrar
under the Indenture of Exchange Securities in the same aggregate principal
amount as the aggregate principal amount of Initial Securities that were
tendered by Holders thereof pursuant to the Exchange Offer.

 

Exchange Act:  The Securities Exchange Act of 1934, as amended.

 

Exchange Date:  As defined in Section 3(a) hereof.

 

Exchange Offer:  The registration by the Company under the Securities Act of the
Exchange Securities pursuant to a Registration Statement pursuant to which the
Company offers the Holders of all outstanding Transfer Restricted Securities the
opportunity to exchange all such outstanding Transfer Restricted Securities held
by such Holders for Exchange Securities in an aggregate principal amount equal
to the aggregate principal amount of the Transfer Restricted Securities tendered
in such exchange offer by such Holders.

 

Exchange Offer Registration Statement:  The Registration Statement relating to
the Exchange Offer, including the related Prospectus.

 

Exchange Securities:  The 6.875% Senior Notes due 2017, of the same series under
the Indenture as the Initial Securities and the Guarantees attached thereto, to
be issued to Holders in exchange for Transfer Restricted Securities pursuant to
this Agreement.

 

FINRA:  Financial Industry Regulatory Authority, Inc.

 

Freely Tradable:  Means, with respect to a Security, a Security that at any time
of determination (i) may be sold to the public in accordance with Rule 144 under
the Securities Act (“Rule 144”) by a person that is not an “affiliate” (as
defined in Rule 144 under the Securities Act) of the Company where no conditions
of Rule 144 are then applicable (other than the holding period requirement in
paragraph (d) of Rule 144 so long as such holding period requirement is
satisfied at such time of determination), (ii) does not bear any restrictive
legends relating to the Securities Act and (iii) bears an unrestricted CUSIP
number.

 

Guarantees:  As defined in preamble hereof.

 

Guarantors:  As defined in preamble hereof.

 

Holders:  As defined in Section 2(b) hereof.

 

Indemnified Holder:  As defined in Section 8(a) hereof.

 

Indenture:  The Indenture, dated as of August 16, 2010, by and among the
Company, the Guarantors and U.S. Bank National Association, as trustee (the
“Trustee”), pursuant to which the Securities are to be issued, as such Indenture
is amended or supplemented from time to time in accordance with the terms
thereof.

 

2

--------------------------------------------------------------------------------


 

Initial Purchasers:  As defined in the preamble hereto.

 

Initial Notes:  As defined in the preamble hereto.

 

Initial Placement:  The issuance and sale by the Company of the Initial
Securities to the Initial Purchasers pursuant to the Purchase Agreement.

 

Initial Securities:  As defined in the preamble hereto.

 

Interest Payment Date:  As defined in the Indenture and the Securities.

 

Issuer Free Writing Prospectus:  As defined in Section 4(c) hereof.

 

Person:  An individual, partnership, limited partnership, limited liability
company, corporation, trust or unincorporated organization, or a government or
agency or political subdivision thereof.

 

Prospectus:  The prospectus included in a Registration Statement, as amended or
supplemented by any prospectus supplement and by all other amendments thereto,
including post-effective amendments, and all material incorporated by reference
into such Prospectus.

 

Registration Default:  As defined in Section 5 hereof.

 

Registration Statement:  Any registration statement of the Company relating to
(a) an offering of Exchange Securities pursuant to an Exchange Offer or (b) the
registration for resale of Transfer Restricted Securities pursuant to the Shelf
Registration Statement, which is filed pursuant to the provisions of this
Agreement, in each case, including the Prospectus included therein, all
amendments and supplements thereto (including post-effective amendments) and all
exhibits and material incorporated by reference therein.

 

Registration Trigger Date:  As defined in Section 3(a) hereof.

 

Securities:  The Initial Securities and the Exchange Securities.

 

Securities Act:  The Securities Act of 1933, as amended.

 

Shelf Filing Deadline:  As defined in Section 4(a) hereof.

 

Shelf Registration Statement:  As defined in Section 4(a) hereof.

 

Trust Indenture Act:  The Trust Indenture Act of 1939, as amended.

 

Transfer Restricted Securities:  The Securities; provided that the Securities
shall cease to be Transfer Restricted Securities on the earliest to occur of
(i) the date on which a Registration Statement with respect to such Securities
has become effective under the Securities Act and such Securities have been
exchanged or disposed of pursuant to such Registration Statement, (ii) the date
on which such Securities cease to be outstanding or (iii) the date on which such
Securities are Freely Tradable.

 

3

--------------------------------------------------------------------------------


 

Underwritten Registration or Underwritten Offering:  A registration in which
securities of the Company are sold to an underwriter for reoffering to the
public.

 

SECTION 2.             Securities Subject to this Agreement.

 

(a)           Transfer Restricted Securities.  The securities entitled to the
benefits of this Agreement are the Transfer Restricted Securities.

 

(b)           Holders of Transfer Restricted Securities.  A Person is deemed to
be a holder of Transfer Restricted Securities (each, a “Holder”) whenever such
Person owns Transfer Restricted Securities.

 

SECTION 3.             Registered Exchange Offer.

 

(a)           Unless the Exchange Offer shall not be permissible under
applicable law or Commission policy (after the procedures set forth in
Section 6(a) hereof have been complied with), all of the Securities are Freely
Tradable on or before the 395th day following the Closing Date (or if such 395th
day is not a Business Day, the next succeeding Business Day) (the “Registration
Trigger Date”) or there are no Transfer Restricted Securities outstanding, each
of the Company and the Guarantors shall (i) cause to be filed with the
Commission, a Registration Statement under the Securities Act relating to the
Exchange Securities and the Exchange Offer, (ii) use commercially reasonable
efforts to cause such Registration Statement to become effective, (iii) in
connection with the foregoing, file (A) all pre-effective amendments to such
Registration Statement as may be necessary in order to cause such Registration
Statement to become effective, (B) if applicable, a post-effective amendment to
such Registration Statement pursuant to Rule 430A under the Securities Act and
(C) cause all necessary filings in connection with the registration and
qualification of the Exchange Securities to be made under the state securities
or blue sky laws of such jurisdictions as are necessary to permit Consummation
of the Exchange Offer, (iv) upon the effectiveness of such Registration
Statement, commence the Exchange Offer, and (v) use its commercially reasonable
efforts to Consummate the Exchange Offer not later than 515 days following the
Closing Date (or if such 515th day is not a Business Day, the next succeeding
Business Day) (the “Exchange Date”).  The Exchange Offer, if required pursuant
to this Section 3(a), shall be on the appropriate form permitting registration
of the Exchange Securities to be offered in exchange for the Transfer Restricted
Securities and to permit resales of Initial Securities held by Broker-Dealers as
contemplated by Section 3(c) hereof.

 

(b)           If an Exchange Offer Registration Statement is required to be
filed and declared effective pursuant to Section 3(a) above, the Company and the
Guarantors shall use their commercially reasonable efforts to cause the Exchange
Offer Registration Statement to be effective continuously and shall keep the
Exchange Offer open for a period of not less than the minimum period required
under applicable federal and state securities laws to Consummate the Exchange
Offer; provided, however, that in no event shall such period be less than 30
days after the date notice of the Exchange Offer is mailed to the Holders.

 

(c)           The Company shall indicate in a “Plan of Distribution” section
contained in the Prospectus forming a part of the Exchange Offer Registration
Statement that any Broker-Dealer who holds Initial Securities that are Transfer
Restricted Securities and that were acquired for its

 

4

--------------------------------------------------------------------------------


 

own account as a result of market-making activities or other trading activities
(other than Transfer Restricted Securities acquired directly from the Company),
may exchange such Initial Securities pursuant to the Exchange Offer; however,
such Broker-Dealer may be deemed to be an “underwriter” within the meaning of
the Securities Act and must, therefore, deliver a prospectus meeting the
requirements of the Securities Act in connection with any resales of the
Exchange Securities received by such Broker-Dealer in the Exchange Offer, which
prospectus delivery requirement may be satisfied by the delivery by such
Broker-Dealer of the Prospectus contained in the Exchange Offer Registration
Statement.  Such “Plan of Distribution” section shall also contain all other
information with respect to such resales by Broker-Dealers that the Commission
may require in order to permit such resales pursuant thereto, but such “Plan of
Distribution” shall not name any such Broker-Dealer or disclose the amount of
Initial Securities held by any such Broker-Dealer except to the extent required
by the Commission as a result of a change in policy after the date of this
Agreement.

 

Each of the Company and the Guarantors shall use commercially reasonable efforts
to keep the Exchange Offer Registration Statement continuously effective,
supplemented and amended as required by the provisions of Section 6(c) hereof to
the extent necessary to ensure that it is available for resales of Initial
Securities acquired by Broker-Dealers for their own accounts as a result of
market-making activities or other trading activities, and to ensure that it
conforms with the requirements of this Agreement, the Securities Act and the
policies, rules and regulations of the Commission as announced from time to
time, for a period ending on the earlier of (i) 30 days from the date on which
the Exchange Offer Registration Statement is declared effective and (ii) the
date on which a Broker-Dealer is no longer required to deliver a prospectus in
connection with market-making or other trading activities.

 

The Company shall provide sufficient copies of the latest version of such
Prospectus to Broker-Dealers promptly upon request at any time during such
180-day (or shorter as provided in the foregoing sentence) period in order to
facilitate such resales.

 

Notwithstanding anything in this Section 3 to the contrary, the requirements to
file and the requirements to Consummate the Exchange Offer shall terminate at
such time as all the Securities are Freely Tradable.  In addition,
notwithstanding anything herein to the contrary, the Company will have no
further obligation under this Agreement upon the Consummation of the Exchange
Offer to any Holder of Transfer Restricted Securities who was eligible to
participate in the Exchange Offer and did not participate in the Exchange Offer.

 

SECTION 4.             Shelf Registration.

 

(a)           Shelf Registration.  With respect to any Securities that are not
Freely Tradable following the Exchange Date, if (i) the Company is not required
to file an Exchange Offer Registration Statement or to consummate the Exchange
Offer, in each case because the Exchange Offer is not permitted by applicable
law or Commission policy (after the procedures set forth in Section 6(a) hereof
have been complied with), (ii) for any reason the Exchange Offer is not
Consummated on or prior to the Exchange Date, or (iii) prior to the 20th day
following the consummation of the Exchange Offer (A) the Initial Purchasers
request from the Company with respect to Transfer Restricted Securities not
eligible to be exchanged for Exchange Securities in the Exchange Offer or
(B) with respect to any Holder of Transfer Restricted Securities such Holder

 

5

--------------------------------------------------------------------------------


 

notifies the Company that (i) such Holder is prohibited by applicable law or
Commission policy from participating in the Exchange Offer, or (ii) such Holder
may not resell the Exchange Securities acquired by it in the Exchange Offer to
the public without delivering a prospectus and that the Prospectus contained in
the Exchange Offer Registration Statement is not appropriate or available for
such resales by such Holder, or (iii) such Holder is a Broker-Dealer and holds
Initial Securities acquired directly from the Company or one of its affiliates,
the Company and the Guarantors shall

 

(x)           cause to be filed a shelf registration statement pursuant to
Rule 415 under the Securities Act, which may be an amendment to the Exchange
Offer Registration Statement (in either event, the “Shelf Registration
Statement”) on or prior to 30 days after such obligation arises (or if such 30th
day is not a Business Day, the next succeeding Business Day) (such date being
the “Shelf Filing Deadline”), which Shelf Registration Statement shall provide
for resales of all Transfer Restricted Securities the Holders of which shall
have provided the information required pursuant to Section 4(b) hereof; and

 

(y)           use commercially reasonable efforts to cause such Shelf
Registration Statement to be declared effective by the Commission on or before
the 30th day after the Shelf Filing Deadline (or if such 30th day is not a
Business Day, the next succeeding Business Day).

 

Each of the Company and the Guarantors shall use commercially reasonable efforts
to keep such Shelf Registration Statement continuously effective, supplemented
and amended as required by the provisions of Sections 6(b) and (c) hereof to the
extent necessary to ensure that it is available for resales of Initial
Securities by the Holders of Transfer Restricted Securities entitled to the
benefit of this Section 4(a), and to ensure that it conforms with the
requirements of this Agreement, the Securities Act and the policies, rules and
regulations of the Commission as announced from time to time, for a period of at
least two years following the effective date of such Shelf Registration
Statement (or shorter period that will terminate when all the Initial Securities
covered by such Shelf Registration Statement have been sold pursuant to such
Shelf Registration Statement, cease to be outstanding or are Freely Tradable);
provided that the Company may for a period of up to 60 days in any three-month
period, not to exceed 90 days in any calendar year determine that the Shelf
Registration Statement is not usable under certain circumstances relating to
corporate developments, public filings with the SEC and similar events, and
suspend the use of the prospectus that is part of the Shelf Registration
Statement (any such period, a “Blackout Period”). Notwithstanding anything
herein to the contrary, the requirements to file a Shelf Registration Statement
and to have such Shelf Registration Statement become effective and remain
effective shall terminate at such time as all the Securities are Freely
Tradable.

 

(b)           Provision by Holders of Certain Information in Connection with the
Shelf Registration Statement.  No Holder of Transfer Restricted Securities may
include any of its Transfer Restricted Securities in any Shelf Registration
Statement pursuant to this Agreement unless and until such Holder furnishes to
the Company in writing, within 20 Business Days after receipt of a request
therefor, such information as the Company may reasonably request for use in
connection with any Shelf Registration Statement or Prospectus or preliminary
Prospectus included therein.  Each Holder as to which any Shelf Registration
Statement is being effected agrees to furnish

 

6

--------------------------------------------------------------------------------


 

promptly to the Company all information required to be disclosed in order to
make the information previously furnished to the Company by such Holder not
materially misleading.

 

(c)           Issuer Free Writing Prospectuses.  Each Holder represents and
agrees that, unless it obtains the prior consent of the Company, it will not
make any offer relating to the Securities that would constitute an “issuer free
writing prospectus,” as defined in Rule 433 (an “Issuer Free Writing
Prospectus”), or that would otherwise constitute a “free writing prospectus,” as
defined in Rule 405, required to be filed with the Commission. The Company
represents that any Issuer Free Writing Prospectus, when taken together with the
information in the Shelf Registration Statement and the Prospectus, will not
include any untrue statement of a material fact or omit to state any material
fact necessary in order to make the statements therein, in light of the
circumstances under which they were made, not misleading.

 

SECTION 5.             Additional Interest.  If any of the Securities are not
Freely Tradable Securities by the Registration Trigger Date and either (i) by
the Exchange Date, neither the Shelf Registration Statement has been declared
effective by the Commission, nor has an Exchange Offer been Consummated with
respect to the Exchange Offer Registration Statement, if so required hereunder
or (ii) any Registration Statement required by this Agreement is filed and
declared effective but shall thereafter, at a time the Registration Statement is
required to remain effective, ceases to be effective or fails to be usable for
its intended purpose (other than pursuant to a Blackout Period) without being
succeeded immediately by a post-effective amendment to such Registration
Statement that cures such failure and that is itself immediately declared
effective (each such event referred to in clauses (i) through (ii), a
“Registration Default”), the Company hereby agrees that the interest rate borne
by the Transfer Restricted Securities shall be increased by 0.5% per annum
(“Additional Interest”).  At the earlier of (i) the cure of all Registration
Defaults relating to the particular Transfer Restricted Securities or (ii) the
particular Transfer Restricted Securities having become Freely Tradable, the
interest rate borne by the relevant Transfer Restricted Securities will be
reduced to the original interest rate borne by such Transfer Restricted
Securities; provided, however, that, if after any such reduction in interest
rate, a different Registration Default occurs, the interest rate borne by the
relevant Transfer Restricted Securities shall again be increased pursuant to the
foregoing provisions.

 

All obligations of the Company and the Guarantors set forth in the preceding
paragraph that are outstanding with respect to any Transfer Restricted Security
at the time such security ceases to be a Transfer Restricted Security shall
survive until such time as all such obligations with respect to such security
shall have been satisfied in full.

 

SECTION 6.             Registration Procedures.

 

(a)           Exchange Offer Registration Statement.  In connection with the
Exchange Offer, if required pursuant to Section 3(a) hereof, the Company and the
Guarantors shall comply with all the provisions of Section 6(c) hereof, shall
use commercially reasonable efforts to effect such exchange to permit the sale
of Transfer Restricted Securities being sold in accordance with the intended
method or methods of distribution thereof, and shall comply with all the
following provisions:

 

7

--------------------------------------------------------------------------------


 

(i)            If in the reasonable opinion of counsel to the Company there is a
question as to whether the Exchange Offer is permitted by applicable law, each
of the Company and the Guarantors hereby agrees to seek a no-action letter or
other favorable decision from the Commission allowing the Company and the
Guarantors to Consummate an Exchange Offer for such Initial Securities.  Each of
the Company and the Guarantors hereby agrees to pursue the issuance of such a
decision to the Commission staff level but shall not be required to take
commercially unreasonable action to effect a change of Commission policy.  Each
of the Company and the Guarantors hereby agrees, however, to (A) participate in
telephonic conferences with the Commission, (B) deliver to the Commission staff
an analysis prepared by counsel to the Company setting forth the legal bases, if
any, upon which such counsel has concluded that such an Exchange Offer should be
permitted and (C) diligently pursue a favorable resolution by the Commission
staff of such submission.

 

(ii)           As a condition to its participation in the Exchange Offer
pursuant to the terms of this Agreement, each Holder of Transfer Restricted
Securities shall furnish, upon the request of the Company, prior to the
Consummation thereof, a written representation to the Company (which may be
contained in the letter of transmittal contemplated by the Exchange Offer
Registration Statement) to the effect that (A) it is not an affiliate of the
Company, (B) it is not engaged in, and does not intend to engage in, and has no
arrangement or understanding with any Person to participate in, a distribution
of the Exchange Securities to be issued in the Exchange Offer and (C) it is
acquiring the Exchange Securities in its ordinary course of business.  In
addition, all such Holders of Transfer Restricted Securities shall otherwise
cooperate in the Company’s preparations for the Exchange Offer.  Each Holder
hereby acknowledges and agrees that any Broker-Dealer and any such Holder using
the Exchange Offer to participate in a distribution of the securities to be
acquired in the Exchange Offer (1) could not under Commission policy as in
effect on the date of this Agreement rely on the position of the Commission
enunciated in Morgan Stanley and Co., Inc. (available June 5, 1991) and Exxon
Capital Holdings Corporation (available May 13, 1988), as interpreted in the
Commission’s letter to Shearman & Sterling dated July 2, 1993, and similar
no-action letters (which may include any no-action letter obtained pursuant to
clause (i) above), and (2) must comply with the registration and prospectus
delivery requirements of the Securities Act in connection with a secondary
resale transaction and that such a secondary resale transaction should be
covered by an effective registration statement containing the selling security
holder information required by Item 507 or 508, as applicable, of Regulation S-K
if the resales are of Exchange Securities obtained by such Holder in exchange
for Initial Securities acquired by such Holder directly from the Company.

 

(b)           Shelf Registration Statement.  In connection with the Shelf
Registration Statement, each of the Company and the Guarantors shall comply with
all the provisions of Section 6(c) hereof and shall use their commercially
reasonable efforts to effect such registration to permit the sale of the
Transfer Restricted Securities being sold in accordance with the intended method
or methods of distribution thereof, and pursuant thereto each of the Company and
the Guarantors will prepare and file with the Commission a Registration
Statement relating to the registration on any appropriate form under the
Securities Act, which form shall be available for the

 

8

--------------------------------------------------------------------------------


 

sale of the Transfer Restricted Securities in accordance with the intended
method or methods of distribution thereof in accordance with the time periods
set forth in Section 4.

 

(c)           General Provisions.  In connection with any Registration Statement
and any Prospectus required by this Agreement to permit the sale or resale of
Transfer Restricted Securities (including, without limitation, any Registration
Statement and the related Prospectus required to permit resales of Initial
Securities by Broker-Dealers), until such time as the Securities become Freely
Tradable, each of the Company and the Guarantors shall:

 

(i)            use commercially reasonable efforts to keep such Registration
Statement continuously effective and provide all requisite financial statements
(including, if required by the Securities Act or any regulation thereunder,
financial statements of the Guarantors) for the period specified in Section 3 or
4 hereof, as applicable; upon the occurrence of any event that would cause any
such Registration Statement or the Prospectus contained therein (A) to contain a
material misstatement or omission or (B) not to be effective and usable for
resale of Transfer Restricted Securities during the period required by this
Agreement, the Company shall file promptly an appropriate amendment to such
Registration Statement, in the case of clause (A), correcting any such
misstatement or omission, and, in the case of either clause (A) or (B), use
commercially reasonable efforts to cause such amendment to be declared effective
and such Registration Statement and the related Prospectus to become usable for
their intended purpose(s) as soon as practicable thereafter;

 

(ii)           prepare and file with the Commission such amendments and
post-effective amendments to the applicable Registration Statement as may be
necessary to keep the Registration Statement effective for the applicable period
set forth in Section 3 or 4 hereof, as applicable, or such shorter period as
will terminate when all Transfer Restricted Securities covered by such
Registration Statement have been sold or are Freely Tradable; cause the
Prospectus to be supplemented by any required Prospectus supplement, and as so
supplemented to be filed pursuant to Rule 424 under the Securities Act, and to
comply fully with the applicable provisions of Rules 424 and 430A under the
Securities Act in a timely manner; and comply with the provisions of the
Securities Act with respect to the disposition of all securities covered by such
Registration Statement during the applicable period in accordance with the
intended method or methods of distribution by the sellers thereof set forth in
such Registration Statement or supplement to the Prospectus;

 

(iii)          advise the underwriter(s), if any, and selling Holders promptly
and, if requested by such Persons, to confirm such advice in writing, (A) when
the Prospectus or any Prospectus supplement or post-effective amendment has been
filed, and, with respect to any Registration Statement or any post-effective
amendment thereto, when the same has become effective, (B) of any request by the
Commission for amendments to the Registration Statement or amendments or
supplements to the Prospectus or for additional information relating thereto,
(C) of the issuance by the Commission of any stop order suspending the
effectiveness of the Registration Statement under the Securities Act or of the
suspension by any state securities commission of the qualification of the
Transfer Restricted Securities for offering or sale in any jurisdiction, or the
initiation of any proceeding

 

9

--------------------------------------------------------------------------------


 

for any of the preceding purposes, (D) of the existence of any fact or the
happening of any event that makes any statement of a material fact made in the
Registration Statement, the Prospectus, any amendment or supplement thereto, or
any document incorporated by reference therein untrue, or that requires the
making of any additions to or changes in the Registration Statement or the
Prospectus in order to make the statements therein not misleading.  If at any
time the Commission shall issue any stop order suspending the effectiveness of
the Registration Statement, or any state securities commission or other
regulatory authority shall issue an order suspending the qualification or
exemption from qualification of the Transfer Restricted Securities under state
securities or blue sky laws, each of the Company and the Guarantors shall use
commercially reasonable efforts to obtain the withdrawal or lifting of such
order at the earliest possible time;

 

(iv)          furnish without charge to each of the Initial Purchasers, each
selling Holder named in any Registration Statement, and each of the
underwriter(s), if any, before filing with the Commission, copies of any
Registration Statement or any Prospectus included therein or any amendments or
supplements to any such Registration Statement or Prospectus (including all
documents incorporated by reference after the initial filing of such
Registration Statement), which documents will be subject to the review and
comment of such Holders and underwriter(s) in connection with such sale, if any,
for a period of at least three Business Days, and the Company will not file any
such Registration Statement or Prospectus or any amendment or supplement to any
such Registration Statement or Prospectus (including all such documents
incorporated by reference) to which an Initial Purchaser of Transfer Restricted
Securities covered by such Registration Statement or the underwriter(s), if any,
shall reasonably object in writing within three Business Days after the receipt
thereof (such objection to be deemed timely made upon confirmation of telecopy
transmission within such period).  The objection of an Initial Purchaser or
underwriter, if any, shall be deemed to be reasonable if such Registration
Statement, amendment, Prospectus or supplement, as applicable, as proposed to be
filed, contains a material misstatement or omission;

 

(v)           make available at reasonable times for inspection, upon written
request, at the offices where normally kept, by a representative of the Initial
Purchasers, the managing underwriter(s), if any, participating in any
disposition pursuant to such Registration Statement and any attorney or one firm
of accountants retained by such Initial Purchasers or any of the managing
underwriter(s), all financial and other records, pertinent corporate documents
and properties of each of the Company and the Guarantors and cause the Company’s
and the Guarantors’ officers, directors and employees to supply all information
reasonably requested by any such Holder, underwriter, attorney or accountant in
connection with such Registration Statement or any post-effective amendment
thereto subsequent to the filing thereof and prior to its effectiveness and to
participate in meetings with investors to the extent reasonably requested by the
managing underwriter(s), if any; provided, that if any such information is
reasonably identified by the Company or any Guarantor as being confidential or
proprietary, each Person receiving such information shall take such actions as
are reasonably necessary to protect the confidentiality of such information, and
shall sign confidentiality agreements requested by the Company or any Guarantor
prior to the receipt of such information;

 

10

--------------------------------------------------------------------------------


 

(vi)          if requested by any selling Holders or the underwriter(s), if any,
promptly incorporate in any Registration Statement or Prospectus, pursuant to a
supplement or post-effective amendment if necessary, such information as such
selling Holders and underwriter(s), if any, may reasonably request to have
included therein, including, without limitation, information relating to the
“Plan of Distribution” of the Transfer Restricted Securities, information with
respect to the principal amount of Transfer Restricted Securities being sold to
such underwriter(s), the purchase price being paid therefor and any other terms
of the offering of the Transfer Restricted Securities to be sold in such
offering; and make all required filings of such Prospectus supplement or
post-effective amendment as soon as practicable after the Company is notified of
the matters to be incorporated in such Prospectus supplement or post-effective
amendment;

 

(vii)         cause the Transfer Restricted Securities covered by the
Registration Statement to be rated with the appropriate rating agencies, if so
requested by the Holders of a majority in aggregate principal amount of
Securities covered thereby or the underwriter(s), if any;

 

(viii)        furnish to each Initial Purchaser, each selling Holder and each of
the underwriter(s), if any, without charge, at least one copy of the
Registration Statement, as first filed with the Commission, and of each
amendment thereto, including financial statements and schedules, all documents
incorporated by reference therein and all exhibits (including exhibits
incorporated therein by reference);

 

(ix)          deliver to each selling Holder and each of the underwriter(s), if
any, without charge, as many copies of the Prospectus (including each
preliminary prospectus) and any amendment or supplement thereto as such Persons
reasonably may request; each of the Company and the Guarantors hereby consents
to the use of the Prospectus and any amendment or supplement thereto by each of
the selling Holders and each of the underwriter(s), if any, in connection with
the offering and the sale of the Transfer Restricted Securities covered by the
Prospectus or any amendment or supplement thereto;

 

(x)           enter into such agreements (including an underwriting agreement),
and make such representations and warranties, and take all such other actions in
connection therewith in order to expedite or facilitate the disposition of the
Transfer Restricted Securities pursuant to any Registration Statement
contemplated by this Agreement, all to such extent as may be requested by any
Initial Purchaser or by any Holder of Transfer Restricted Securities or
underwriter in connection with any sale or resale pursuant to any Registration
Statement contemplated by this Agreement; and whether or not an underwriting
agreement is entered into and whether or not the registration is an Underwritten
Registration, each of the Company and the Guarantors shall:

 

(A)          furnish to each Initial Purchaser, each selling Holder and each
underwriter, if any, in such substance and scope as they may request and as are
customarily made by issuers to underwriters in primary underwritten offerings,
upon the effectiveness of the Shelf Registration Statement:

 

11

--------------------------------------------------------------------------------


 

(1)           a certificate, dated the date of effectiveness of the Shelf
Registration Statement, signed by (y) the President or any Vice President and
(z) a principal financial or accounting officer of each of the Company and the
Guarantors, confirming, as of the date thereof, the matters set forth in
paragraphs (i), (ii) and (iii) of Section 5(e) of the Purchase Agreement and
such other matters as such parties may reasonably request;

 

(2)           use reasonable best efforts to obtain an opinion, dated the date
of effectiveness of the Shelf Registration Statement, of counsel for the Company
and the Guarantors, covering the matters set forth in Section 5(c) of the
Purchase Agreement and such other matter as such parties may reasonably request,
and in any event including a statement to the effect that such counsel has
participated in conferences with officers and other representatives of the
Company and the Guarantors, representatives of the independent public
accountants for the Company and the Guarantors, representatives of the
underwriter(s), if any, and counsel to the underwriter(s), if any, in connection
with the preparation of such Registration Statement and the related Prospectus
and have considered the matters required to be stated therein and the statements
contained therein, although such counsel has not independently verified the
accuracy, completeness or fairness of such statements; and that such counsel
advises that, on the basis of the foregoing, no facts came to such counsel’s
attention that caused such counsel to believe that the applicable Registration
Statement, at the time such Registration Statement or any post-effective
amendment thereto became effective contained an untrue statement of a material
fact or omitted to state a material fact required to be stated therein or
necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading.  Without limiting the
foregoing, such counsel may state further that such counsel assumes no
responsibility for, and has not independently verified, the accuracy,
completeness or fairness of the financial statements, notes and schedules and
other financial data included in any Registration Statement contemplated by this
Agreement or the related Prospectus; and

 

(3)           use reasonable best efforts to obtain a customary comfort letter,
dated the date of effectiveness of the Shelf Registration Statement, from the
Company’s independent accountants, in the customary form and covering matters of
the type customarily requested to be covered in comfort letters by underwriters
in connection with primary underwritten offerings, and covering or affirming the
matters set forth in the comfort letters delivered pursuant to Section 5(a) of
the Purchase Agreement, without exception;

 

(B)          set forth in full or incorporate by reference in the underwriting
agreement, if any, the indemnification provisions and procedures of Section 8
hereof with respect to all parties to be indemnified pursuant to said Section;
and

 

12

--------------------------------------------------------------------------------


 

(C)          deliver such other documents and certificates as may be reasonably
requested by such parties to evidence compliance with Section 6(c)(xi)(A) hereof
and with any customary conditions contained in the underwriting agreement or
other agreement entered into by the Company or any of the Guarantors pursuant to
this Section 6(c)(xi), if any.

 

If at any time the representations and warranties of the Company and the
Guarantors contemplated in Section 6(c)(x)(A)(1) hereof cease to be true and
correct, the Company or the Guarantors shall so advise the Initial Purchasers
and the underwriter(s), if any, and each selling Holder promptly and, if
requested by such Persons, shall confirm such advice in writing;

 

(xi)          prior to any public offering of Transfer Restricted Securities,
cooperate with the selling Holders, the underwriter(s), if any, and their
respective counsel in connection with the registration and qualification of the
Transfer Restricted Securities under the state securities or blue sky laws of
such jurisdictions as the selling Holders or underwriter(s), if any, may
reasonably request and do any and all other acts or things reasonably necessary
or advisable to enable the disposition in such jurisdictions of the Transfer
Restricted Securities covered by the Shelf Registration Statement; provided,
however, that none of the Company nor the Guarantors shall be required to
register or qualify as a foreign corporation where it is not then so qualified
or to take any action that would subject it to the service of process in suits
or to taxation, other than as to matters and transactions relating to the
Registration Statement, in any jurisdiction where it is not then so subject;

 

(xii)         shall issue, upon the request of any Holder of Initial Securities
covered by the Shelf Registration Statement, Exchange Securities having an
aggregate principal amount equal to the aggregate principal amount of Initial
Securities surrendered to the Company by such Holder in exchange therefor or
being sold by such Holder; such Exchange Securities to be registered in the name
of such Holder or in the name of the purchaser(s) of such Securities, as the
case may be; in return, the Initial Securities held by such Holder shall be
surrendered to the Company for cancellation;

 

(xiii)        cooperate with the selling Holders and the underwriter(s), if any,
to facilitate the timely preparation and delivery of certificates representing
Transfer Restricted Securities to be sold and not bearing any restrictive
legends; and enable such Transfer Restricted Securities to be in such
denominations (subject to the applicable requirements contained in the
applicable Indenture) and registered in such names as the Holders or the
underwriter(s), if any, may request at least two Business Days prior to any sale
of Transfer Restricted Securities made by such Holders or underwriter(s);

 

(xiv)        use commercially reasonable efforts to cause the Transfer
Restricted Securities covered by the Registration Statement to be registered
with or approved by such other governmental agencies or authorities as may be
necessary to enable the seller or sellers thereof or the underwriter(s), if any,
to consummate the disposition of such Transfer Restricted Securities, subject to
the proviso contained in Section 6(c)(xii) hereof, except as may be required
solely as a consequence of the nature of such selling Holder’s

 

13

--------------------------------------------------------------------------------


 

business, in which case the Company and the Guarantors will cooperate in all
reasonable respects with the filing of such Registration Statement and the
granting of such approvals;

 

(xv)         if any fact or event contemplated by Section 6(c)(iii)(D) hereof
shall exist or have occurred, prepare a supplement or post-effective amendment
to the Registration Statement or related Prospectus or any document incorporated
therein by reference or file any other required document so that, as thereafter
delivered to the purchasers of Transfer Restricted Securities, the Prospectus
will not contain an untrue statement of a material fact or omit to state any
material fact necessary in order to make the statements therein in light of the
circumstances under which they were made, not misleading;

 

(xvi)        provide a CUSIP number for all Securities not later than the
effective date of the Registration Statement covering such Securities and
provide the Trustee under the Indenture with printed certificates for such
Securities which are in a form eligible for deposit with the Depository Trust
Company and take all other action necessary to ensure that all such Securities
are eligible for deposit with the Depository Trust Company;

 

(xvii)       cooperate and assist in any filings required to be made with FINRA
and in the performance of any due diligence investigation by any underwriter
(including any “qualified independent underwriter”) that is required to be
retained in accordance with the rules and regulations of FINRA;

 

(xviii)      otherwise use commercially reasonable efforts to comply with all
applicable rules and regulations of the Commission, and make generally available
to its security holders, as soon as practicable, a consolidated earnings
statement meeting the requirements of Rule 158 (which need not be audited) for
the twelve-month period (A) commencing at the end of any fiscal quarter in which
Transfer Restricted Securities are sold to underwriters in a firm commitment or
best efforts Underwritten Offering or (B) if not sold to underwriters in such an
offering, beginning with the first month of the Company’s first fiscal quarter
commencing after the effective date of the Registration Statement;

 

(xix)        cause the Indenture to be qualified under the Trust Indenture Act
not later than the effective date of the first Registration Statement required
by this Agreement, and, in connection therewith, cooperate with the Trustee and
the Holders of Securities to effect such changes to the Indenture as may be
required for such Indenture to be so qualified in accordance with the terms of
the Trust Indenture Act; and to execute and use commercially reasonable efforts
to cause the Trustee to execute, all documents that may be required to effect
such changes and all other forms and documents required to be filed with the
Commission to enable such Indenture to be so qualified in a timely manner;

 

(xx)         cause all Securities covered by the Registration Statement to be
listed on each securities exchange or automated quotation system on which
similar securities issued by the Company are then listed if requested by the
Holders of a majority in aggregate principal amount of Initial Securities or the
managing underwriter(s), if any; and

 

14

--------------------------------------------------------------------------------


 

(xxi)        provide promptly to each Holder upon request each document filed
with the Commission pursuant to the requirements of Section 13 and Section 15 of
the Exchange Act.

 

Each Holder agrees by acquisition of a Transfer Restricted Security that, upon
receipt of any notice from the Company of the existence of any fact of the kind
described in Section 6(c)(iii)(D) hereof, such Holder will forthwith discontinue
disposition of Transfer Restricted Securities pursuant to the applicable
Registration Statement until such Holder’s receipt of the copies of the
supplemented or amended Prospectus contemplated by Section 6(c)(xvi) hereof, or
until it is advised in writing (the “Advice”) by the Company that the use of the
Prospectus may be resumed, and has received copies of any additional or
supplemental filings that are incorporated by reference in the Prospectus.  If
so directed by the Company, each Holder will deliver to the Company (at the
Company’s expense) all copies, other than permanent file copies then in such
Holder’s possession, of the Prospectus covering such Transfer Restricted
Securities that was current at the time of receipt of such notice.  In the event
the Company shall give any such notice, the time period regarding the
effectiveness of such Registration Statement set forth in Section 3 or 4 hereof,
as applicable, shall be extended by the number of days during the period from
and including the date of the giving of such notice pursuant to
Section 6(c)(iii)(D) hereof to and including the date when each selling Holder
covered by such Registration Statement shall have received the copies of the
supplemented or amended Prospectus contemplated by Section 6(c)(xvi) hereof or
shall have received the Advice; provided, however, that no such extension shall
be taken into account in determining whether Additional Interest is due pursuant
to Section 5 hereof or the amount of such Additional Interest, it being agreed
that the Company’s option to suspend use of a Registration Statement pursuant to
this paragraph shall be treated as a Registration Default for purposes of
Section 5 hereof.

 

SECTION 7.             Registration Expenses.

 

(a)           All expenses incident to the Company’s and the Guarantor’s
performance of or compliance with this Agreement will be borne by the Company
and the Guarantors, jointly and severally, regardless of whether a Registration
Statement becomes effective, including, without limitation: (i) all registration
and filing fees and expenses (including filings made by any Initial Purchaser or
Holder with FINRA (and, if applicable, the fees and expenses of any “qualified
independent underwriter” and its counsel that may be required by the rules and
regulations of FINRA)); (ii) all fees and expenses of compliance with federal
securities and state securities or blue sky laws; (iii) all expenses of printing
(including printing certificates for the Exchange Securities to be issued in the
Exchange Offer and printing of Prospectuses), messenger and delivery services
and telephone; (iv) all fees and disbursements of counsel for the Company, the
Guarantors and, subject to Section 7(b) hereof, the Holders of Transfer
Restricted Securities; (v) all application and filing fees in connection with
listing the Exchange Securities on a securities exchange or automated quotation
system pursuant to the requirements thereof; and (vi) all fees and disbursements
of independent certified public accountants of the Company and the Guarantors
(including the expenses of any special audit and comfort letters required by or
incident to such performance).

 

15

--------------------------------------------------------------------------------


 

Each of the Company and the Guarantors will, in any event, bear its internal
expenses (including, without limitation, all salaries and expenses of its
officers and employees performing legal or accounting duties), the expenses of
any annual audit and the fees and expenses of any Person, including special
experts, retained by the Company or the Guarantors.

 

(b)           In connection with any Registration Statement required by this
Agreement (including, without limitation, the Exchange Offer Registration
Statement and the Shelf Registration Statement), the Company and the Guarantors,
jointly and severally, will reimburse the Initial Purchasers and the Holders of
Transfer Restricted Securities being tendered in the Exchange Offer and/or
resold pursuant to the “Plan of Distribution” contained in the Exchange Offer
Registration Statement or registered pursuant to the Shelf Registration
Statement, as applicable, for the reasonable fees and disbursements of not more
than one counsel, who shall be Cahill Gordon & Reindel LLP or such other counsel
as may be chosen by the Holders of a majority in principal amount of the
Transfer Restricted Securities for whose benefit such Registration Statement is
being prepared.

 

SECTION 8.             Indemnification.

 

(a)           The Company and the Guarantors, jointly and severally, agree to
indemnify and hold harmless (i) each Initial Purchaser and each Holder and
(ii) each Person, if any, who controls (within the meaning of Section 15 of the
Securities Act or Section 20 of the Exchange Act) any Initial Purchaser or any
Holder (any of the Persons referred to in this clause (ii) being hereinafter
referred to as a “controlling person”) and (iii) the respective officers,
directors, partners, employees, representatives and agents of any Holder or any
controlling person (any Person referred to in clause (i), (ii) or (iii) may
hereinafter be referred to as an “Indemnified Holder”), to the fullest extent
lawful, from and against any and all losses, claims, damages, liabilities,
judgments, actions and expenses (including, without limitation, and as incurred,
reimbursement of all reasonable costs of investigating, preparing, pursuing,
settling, compromising, paying or defending any claim or action, or any
investigation or proceeding by any governmental agency or body, commenced or
threatened, including the reasonable fees and expenses of counsel to any
Indemnified Holder), joint or several, directly or indirectly caused by, related
to, based upon, arising out of or in connection with (i) any untrue statement or
alleged untrue statement of a material fact contained in any Registration
Statement (or any amendment or supplement thereto) or Prospectus (or any
amendment or supplement thereto) or any omission or alleged omission to state
therein a material fact required to be stated therein or necessary in order to
make the statements therein not misleading, or (ii) any untrue statement or
alleged untrue statement of a material fact contained in any preliminary
prospectus or any Issuer Free Writing Prospectus (or any amendment or supplement
thereto or any omission or alleged omission to state therein a material fact
necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading, except, in each case,
insofar as such losses, claims, damages, liabilities or expenses are caused by
an untrue statement or omission or alleged untrue statement or omission that is
made in reliance upon and in conformity with information relating to any of the
Initial Purchasers or any of the Holders furnished in writing to the Company by
J.P. Morgan Securities Inc. or any selling Holder, respectively, expressly for
use therein.  This indemnity agreement shall be in addition to any liability
which the Company or any of the Guarantors may otherwise have.

 

16

--------------------------------------------------------------------------------


 

In case any action or proceeding (including any governmental or regulatory
investigation or proceeding) shall be brought or asserted against any of the
Indemnified Holders with respect to which indemnity may be sought against the
Company or the Guarantors, such Indemnified Holder (or the Indemnified Holder
controlled by such controlling person) shall promptly notify the Company and the
Guarantors in writing; provided, however, that the failure to give such notice
shall not relieve any of the Company or the Guarantors of their obligations
pursuant to this Agreement.  Such Indemnified Holder shall have the right to
employ its own counsel in any such action and the fees and expenses of such
counsel shall be paid, as incurred, by the Company and the Guarantors
(regardless of whether it is ultimately determined that an Indemnified Holder is
not entitled to indemnification hereunder).  The Company and the Guarantors
shall not, in connection with any one such action or proceeding or separate but
substantially similar or related actions or proceedings in the same jurisdiction
arising out of the same general allegations or circumstances, be liable for the
reasonable fees and expenses of more than one separate firm of attorneys (in
addition to any local counsel) at any time for such Indemnified Holders, which
firm shall be designated by the Holders.  The Company and the Guarantors shall
be liable for any settlement of any such action or proceeding effected with the
Company’s and the Guarantors’ prior written consent, which consent shall not be
withheld unreasonably, and each of the Company and the Guarantors agrees to
indemnify and hold harmless any Indemnified Holder from and against any loss,
claim, damage, liability or expense by reason of any settlement of any action
effected with the written consent of the Company and the Guarantors.  The
Company and the Guarantors shall not, without the prior written consent of each
Indemnified Holder, settle or compromise or consent to the entry of judgment in
or otherwise seek to terminate any pending or threatened action, claim,
litigation or proceeding in respect of which indemnification or contribution may
be sought hereunder (whether or not any Indemnified Holder is a party thereto),
unless such settlement, compromise, consent or termination includes an
unconditional release of each Indemnified Holder from all liability arising out
of such action, claim, litigation or proceeding.

 

(b)           Each Holder of Transfer Restricted Securities agrees, severally
and not jointly, to indemnify and hold harmless the Company, the Guarantors, the
Initial Purchasers and each of the  respective directors, officers of the
Company and the Guarantors who sign a Registration Statement, and any Person
controlling (within the meaning of Section 15 of the Securities Act or
Section 20 of the Exchange Act) the Company or any of the Guarantors, and the
respective officers, directors, partners, employees, representatives and agents
of each such Person, to the same extent as the foregoing indemnity from the
Company and the Guarantors to each of the Indemnified Holders, but only with
respect to claims and actions based on information relating to such Holder
furnished in writing by such Holder expressly for use in any Registration
Statement.  In case any action or proceeding shall be brought against the
Company, the Guarantors or their respective directors or officers or any such
controlling person in respect of which indemnity may be sought against a Holder
of Transfer Restricted Securities, such Holder shall have the rights and duties
given the Company and the Guarantors, and the Company, the Guarantors, their
respective directors and officers and such controlling person shall have the
rights and duties given to each Holder by the preceding paragraph.

 

(c)           If the indemnification provided for in this Section 8 is
unavailable to an indemnified party under Section 8(a) or (b) hereof (other than
by reason of exceptions provided in those Sections) in respect of any losses,
claims, damages, liabilities, judgments, actions or expenses

 

17

--------------------------------------------------------------------------------


 

referred to therein, then each applicable indemnifying party, in lieu of
indemnifying such indemnified party, shall contribute to the amount paid or
payable by such indemnified party as a result of such losses, claims, damages,
liabilities or expenses in such proportion as is appropriate to reflect the
relative benefits received by the Company and the Guarantors, on the one hand,
and the Holders, on the other hand, from the Initial Placement (which in the
case of the Company and the Guarantors shall be deemed to be equal to the total
gross proceeds to the Company and the Guarantors from the Initial Placement),
the amount of Additional Interest which did not become payable as a result of
the filing of the Registration Statement resulting in such losses, claims,
damages, liabilities, judgments actions or expenses, and such Registration
Statement, or if such allocation is not permitted by applicable law, the
relative fault of the Company and the Guarantors, on the one hand, and the
Holders, on the other hand, in connection with the statements or omissions which
resulted in such losses, claims, damages, liabilities or expenses, as well as
any other relevant equitable considerations.  The relative fault of the Company
on the one hand and of the Indemnified Holder on the other shall be determined
by reference to, among other things, whether the untrue or alleged untrue
statement of a material fact or the omission or alleged omission to state a
material fact relates to information supplied by the Company or any of the
Guarantors, on the one hand, or the Indemnified Holders, on the other hand, and
the parties’ relative intent, knowledge, access to information and opportunity
to correct or prevent such statement or omission.  The amount paid or payable by
a party as a result of the losses, claims, damages, liabilities and expenses
referred to above shall be deemed to include, subject to the limitations set
forth in the second paragraph of Section 8(a) hereof, any legal or other fees or
expenses reasonably incurred by such party in connection with investigating or
defending any action or claim.

 

The Company, the Guarantors and each Holder of Transfer Restricted Securities
agree that it would not be just and equitable if contribution pursuant to this
Section 8(c) were determined by pro rata allocation (even if the Holders were
treated as one entity for such purpose) or by any other method of allocation
which does not take account of the equitable considerations referred to in the
immediately preceding paragraph.  The amount paid or payable by an indemnified
party as a result of the losses, claims, damages, liabilities or expenses
referred to in the immediately preceding paragraph shall be deemed to include,
subject to the limitations set forth above, any legal or other expenses
reasonably incurred by such indemnified party in connection with investigating
or defending any such action or claim.  Notwithstanding the provisions of this
Section 8, none of the Holders (and its related Indemnified Holders) shall be
required to contribute, in the aggregate, any amount in excess of the amount by
which the total discount received by such Holder with respect to the Initial
Securities exceeds the amount of any damages which such Holder has otherwise
been required to pay by reason of such untrue or alleged untrue statement or
omission or alleged omission.  No Person guilty of fraudulent misrepresentation
(within the meaning of Section 11(f) of the Securities Act) shall be entitled to
contribution from any Person who was not guilty of such fraudulent
misrepresentation.  The Holders’ obligations to contribute pursuant to this
Section 8(c) are several in proportion to the respective principal amount of
Initial Securities held by each of the Holders hereunder and not joint.

 

SECTION 9.             Rule 144A.  Each of the Company and the Guarantors hereby
agrees with each Holder, for so long as any Transfer Restricted Securities
remain outstanding, to make available to any Holder or beneficial owner of
Transfer Restricted Securities in connection with any sale thereof and any
prospective purchaser of such Transfer Restricted Securities from such

 

18

--------------------------------------------------------------------------------


 

Holder or beneficial owner, the information required by Rule 144A(d)(4) under
the Securities Act in order to permit resales of such Transfer Restricted
Securities pursuant to Rule 144A under the Securities Act.

 

SECTION 10.          Participation in Underwritten Registrations.  No Holder may
participate in any Underwritten Registration hereunder unless such Holder
(a) agrees to sell such Holder’s Transfer Restricted Securities on the basis
provided in any underwriting arrangements approved by the Persons entitled
hereunder to approve such arrangements and (b) completes and executes all
reasonable questionnaires, powers of attorney, indemnities, underwriting
agreements, lock-up letters and other documents required under the terms of such
underwriting arrangements.

 

SECTION 11.          Selection of Underwriters.  The Holders of Transfer
Restricted Securities covered by the Shelf Registration Statement who desire to
do so may sell such Transfer Restricted Securities in an Underwritten Offering. 
In any such Underwritten Offering, the investment banker(s) and managing
underwriter(s) that will administer such offering will be selected by the
Holders of a majority in aggregate principal amount of the Transfer Restricted
Securities included in such offering; provided, however, that such investment
banker(s) and managing underwriter(s) must be reasonably satisfactory to the
Company.

 

SECTION 12.          Miscellaneous.

 

(a)           Remedies.  Each of the Company and the Guarantors hereby agrees
that monetary damages would not be adequate compensation for any loss incurred
by reason of a breach by it of the provisions of this Agreement and hereby agree
to waive the defense in any action for specific performance that a remedy at law
would be adequate.

 

(b)           No Inconsistent Agreements.  Each of the Company and the
Guarantors will not on or after the date of this Agreement enter into any
agreement with respect to its securities that is inconsistent with the rights
granted to the Holders in this Agreement or otherwise conflicts with the
provisions hereof.  Neither the Company nor any of the Guarantors has previously
entered into any agreement granting any registration rights with respect to its
debt securities to any Person.  The rights granted to the Holders hereunder do
not in any way conflict with and are not inconsistent with the rights granted to
the holders of the Company’s or any of the Guarantors’ securities under any
agreement in effect on the date hereof.

 

(c)           Actions Affecting the Securities.  The Company will not take any
action, or permit any change to occur, with respect to the Securities that would
materially and adversely affect the ability of the Holders to Consummate any
Exchange Offer.

 

(d)           Amendments and Waivers.  The provisions of this Agreement may not
be amended, modified or supplemented, and waivers or consents to or departures
from the provisions hereof may not be given unless the Company has (i) in the
case of Section 5 hereof and this Section 12(d)(i), obtained the written consent
of Holders of all outstanding Transfer Restricted Securities and (ii) in the
case of all other provisions hereof, obtained the written consent of Holders of
a majority of the outstanding principal amount of Transfer Restricted Securities
(excluding any Transfer Restricted Securities held by the Company or its
Affiliates).  Notwithstanding the foregoing, a waiver or consent to departure
from the provisions hereof that relates

 

19

--------------------------------------------------------------------------------


 

exclusively to the rights of Holders whose securities are being tendered
pursuant to the Exchange Offer and that does not affect directly or indirectly
the rights of other Holders whose securities are not being tendered pursuant to
such Exchange Offer may be given by the Holders of a majority of the outstanding
principal amount of Transfer Restricted Securities being tendered or registered;
provided, however, that, with respect to any matter that directly or indirectly
affects the rights of any Initial Purchaser hereunder, the Company shall obtain
the written consent of each such Initial Purchaser with respect to which such
amendment, qualification, supplement, waiver, consent or departure is to be
effective.

 

(e)           Notices.  All notices and other communications provided for or
permitted hereunder shall be made in writing by hand-delivery, first-class mail
(registered or certified, return receipt requested), telex, telecopier, or air
courier guaranteeing overnight delivery:

 

(i)      if to a Holder, at the address set forth on the records of the
Registrar under the Indenture, with a copy to the Registrar under the Indenture;
and

 

(ii)               if to the Company:

 

SPX Corporation
13515 Ballantyne Corporate Place
Charlotte, NC 28277
Telecopier No.: (704) 752-4505
Attention: Kevin L. Lilly, Esq.

 

With a copy to:

 

Fried, Frank, Harris, Shriver & Jacobson LLP
One New York Plaza
New York, NY 10004
Telecopier No.: (212) 859-4000
Attention: Stuart H. Gelfond, Esq.

 

All such notices and communications shall be deemed to have been duly given:  at
the time delivered by hand, if personally delivered; five Business Days after
being deposited in the mail, postage prepaid, if mailed; when answered back, if
telexed; when receipt acknowledged, if telecopied; and on the next Business Day,
if timely delivered to an air courier guaranteeing overnight delivery.

 

Copies of all such notices, demands or other communications shall be
concurrently delivered by the Person giving the same to the Trustee at the
address specified in the Indenture.

 

(f)            Successors and Assigns.  This Agreement shall inure to the
benefit of and be binding upon the successors and assigns of each of the
parties, including, without limitation, and without the need for an express
assignment, subsequent Holders of Transfer Restricted Securities; provided,
however, that this Agreement shall not inure to the benefit of or be binding
upon a successor or assign of a Holder unless and to the extent such successor
or assign acquired Transfer Restricted Securities from such Holder.

 

20

--------------------------------------------------------------------------------


 

(g)           Counterparts.  This Agreement may be executed in any number of
counterparts and by the parties hereto in separate counterparts, each of which
when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement.

 

(h)           Headings.  The headings in this Agreement are for convenience of
reference only and shall not limit or otherwise affect the meaning hereof.

 

(i)            Governing Law.  THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED
IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO THE
CONFLICTS OF LAW RULES THEREOF.

 

(j)            Severability.  In the event that any one or more of the
provisions contained herein, or the application thereof in any circumstance, is
held invalid, illegal or unenforceable, the validity, legality and
enforceability of any such provision in every other respect and of the remaining
provisions contained herein shall not be affected or impaired thereby.

 

(k)           Entire Agreement.  This Agreement is intended by the parties as a
final expression of their agreement and intended to be a complete and exclusive
statement of the agreement and understanding of the parties hereto in respect of
the subject matter contained herein.  There are no restrictions, promises,
warranties or undertakings, other than those set forth or referred to herein
with respect to the registration rights granted by the Company with respect to
the Transfer Restricted Securities.  This Agreement supersedes all prior
agreements and understandings between the parties with respect to such subject
matter.

 

21

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

 

SPX CORPORATION

 

 

 

 

By:

/s/ Kevin Lilly

 

 

Kevin Lilly

 

 

Senior Vice President, Secretary and General Counsel

 

22

--------------------------------------------------------------------------------


 

 

APV NORTH AMERICA, INC.

 

 

 

 

By:

/s/ Kevin Lilly

 

 

Kevin Lilly

 

 

Vice President and Secretary

 

23

--------------------------------------------------------------------------------


 

 

FLAIR CORPORATION

 

 

 

By:

/s/ Kevin Lilly

 

 

Kevin Lilly

 

 

Exec. Vice President and Secretary

 

24

--------------------------------------------------------------------------------


 

 

KAYEX CHINA HOLDINGS, INC.

 

 

 

By:

/s/ Kevin Lilly

 

 

Kevin Lilly

 

 

Vice President and Secretary

 

25

--------------------------------------------------------------------------------


 

 

SPX COOLING TECHNOLOGIES, INC.

 

 

 

By:

/s/ Kevin Lilly

 

 

Kevin Lilly

 

 

Exec. Vice President and Secretary

 

26

--------------------------------------------------------------------------------


 

 

SPX HEAT TRANSFER INC.

 

 

 

By:

/s/ Kevin Lilly

 

 

Kevin Lilly

 

 

Vice President and Secretary

 

27

--------------------------------------------------------------------------------


 

 

TCI INTERNATIONAL, INC.

 

 

 

By:

/s/ Kevin Lilly

 

 

Kevin Lilly

 

 

Vice President and Secretary

 

28

--------------------------------------------------------------------------------


 

 

THE MARLEY-WYLAIN COMPANY

 

 

 

By:

/s/ Daniel Watanapongse

 

 

Daniel Watanapongse

 

 

Vice President, Secretary and Treasurer

 

29

--------------------------------------------------------------------------------


 

 

WAUKESHA ELECTRIC SYSTEMS, INC.

 

 

 

By:

/s/ Kevin Lilly

 

 

Kevin Lilly

 

 

Vice President and Secretary

 

30

--------------------------------------------------------------------------------


 

 

XCEL ERECTORS, INC.

 

 

 

By:

/s/ Robert B. Foreman

 

 

Robert B. Foreman

 

 

President

 

31

--------------------------------------------------------------------------------


 

 

MARLEY ENGINEERED PRODUCTS LLC

 

 

 

By:

/s/ Kevin Lilly

 

 

Kevin Lilly

 

 

Exec. Vice President and Secretary

 

32

--------------------------------------------------------------------------------


 

 

MCT SERVICES LLC

 

 

 

By:

/s/ Kevin Lilly

 

 

Kevin Lilly

 

 

Exec. Vice President and Secretary

 

33

--------------------------------------------------------------------------------


 

 

SPX PRECISION COMPONENTS LLC

 

 

 

By:

/s/ Kevin Lilly

 

 

Kevin Lilly

 

 

Vice President and Secretary

 

34

--------------------------------------------------------------------------------


 

 

THE MARLEY COMPANY LLC

 

 

 

By:

/s/ Kevin Lilly

 

 

Kevin Lilly

 

 

Exec. Vice President and Secretary

 

35

--------------------------------------------------------------------------------


 

The foregoing Registration Rights Agreement is hereby confirmed and accepted as
of the date first above written:

 

J.P. MORGAN SECURITIES INC.,

as Representative of the Initial Purchasers

 

 

By:

J.P. Morgan Securities Inc.

 

 

 

 

 

 

 

By:

/s/ Gerry Murray

 

 

Managing Director

 

 

36

--------------------------------------------------------------------------------